DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Specification
The disclosure is objected to because of the following informalities: The specification filed on 10/18/2019, paragraph 0053, line 6 reads “with one end of the upper biting arm 4, and the other end of the lower biting arm 4.” This is interpreted as a typographical error that is meant to read --with one end of the lower biting arm 4, and the other end of the lower biting arm 4--.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, lines 3 and 4 (two instances), “controlled by an upper/lower tooth or an upper/lower alveolar bone” should be rewritten as “controllable by an upper/lower tooth or an upper/lower alveolar bone” so as to make clear the claim does not positively require the physical anatomy of the tooth/bone.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,920,169 (Okuda et al.).

    PNG
    media_image1.png
    392
    262
    media_image1.png
    Greyscale

Okuda et al. Figure 3A
Regarding claim 1, Okuda discloses a method for fixing a dental implant hole preparation mechanism (Fig. 3A), comprising: placing the dental implant hole preparation mechanism, described as a mouth opening instrument (Abstract) into an oral cavity first and then getting the dental implant hole preparation mechanism fixed by biting upper teeth and lower teeth jointly (Fig. 3A). Okuda (Abstract) describes this as an upper member suitable for attaching on an upper jaw side within the mouth of ha patient and a lower member suitable for attaching on a lower jaw side.

    PNG
    media_image2.png
    330
    456
    media_image2.png
    Greyscale

Okuda et al. Figure 4

    PNG
    media_image3.png
    324
    434
    media_image3.png
    Greyscale

Okuda et al. Figure 5
Regarding claim 2, Okuda discloses the limitations of claim 1 explained above and discloses that the dental implant hole preparation mechanism is provided with an opening (Fig. 4) (Opening between 3 and 5) capable of making an implant prepared hole with the drill (Fig. 5) (107) (Col. 5, lines 10-49).

    PNG
    media_image4.png
    314
    422
    media_image4.png
    Greyscale

Okuda et al. Figure 1
Regarding claim 3, Okuda discloses a teeth-biting adjustable-control drill bit guide plate for implementing dental implant hole preparation (Fig. 1) (1), wherein the teeth-biting adjustable-control drill bit guide plate comprises an upper biting plate (Fig. 1 and 3A) (3) controlled by an upper tooth or an upper alveolar bone (Fig. 3A) and a lower biting plate (Fig. 1 and 3A) (5) controlled by a lower tooth or a lower alveolar bone (Fig. 3A), as well as an adjustment mechanism (Fig. 1) (combination of 7 and 9) capable of adjusting the upper biting plate and/or the lower biting plate multi-directionally (Fig. 1) (shown by the open and close arrow).  
Regarding claim 18, Okuda discloses an implant hole preparation avoidance position (Fig.1) (Open position shown by arrow) is arranged on the upper biting plate and/or the lower biting plate located inside a dental implant. 

Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
An exemplary reference characteristic of the closest known prior art, US 8,920,169, discloses all of the elements of the claimed invention for claim 3 but does not disclose two upper biting arms, two lower biting arms, locating plates, or a spherical surface of each of the adjustment bracket and the locating plates.
An exemplary reference characteristic of the closest known prior art, US 2,448,437, discloses a teeth-biting control drill bit guide plate with an upper biting plate and a lower biting plate. The drill is adjustable relative to the biting plates multi-directionally but this reference does not disclose two upper biting arms, two lower biting arms, locating plates, or a spherical surface of each of the adjustment bracket and the locating plates.
An exemplary reference characteristic of the closest known prior art US 2005/0028827, discloses a mandible positioning device with an upper bite plate, lower biting plate, adjustment bracket that allows multi-directional adjustment, an upper biting arm, and a lower biting arm, but does not disclose that the multi-directional moving portion cooperates with a spherical surface of each of the adjustment bracket and locating plates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2020/105052 is relevant to this application because it .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PHILIP BISSETTE whose telephone number is (571)270-3168.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL PHILIP BISSETTE/Examiner, Art Unit 3772                                                                                                                                                                                             
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772